 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   RICHARD ALLEN McWHORTER,                         Case No. 1:20-cv-00215-NONE

11                     Petitioner,                    DEATH PENALTY CASE

12          v.                                        ORDER APPOINTING COUNSEL

13   RONALD DAVIS, Warden of California
     State Prison at San Quentin,
14
                       Respondent.
15

16

17

18          On February 11, 2020, Petitioner Richard Allen McWhorter, a state prisoner facing capital

19   punishment, began this action pursuant to 28 U.S.C. § 2254 by filing requests for appointment of

20   counsel to represent him (Doc. No. 1) and to proceed in forma pauperis (Doc. No. 2).

21          On February 18, 2020, the Court issued an order referring the case to the Selection Board

22   for the Eastern District of California for recommendation of counsel and granting Petitioner’s

23   request to proceed in forma pauperis. (Doc. No. 6.)

24          On February 18, 2020, Deputy Attorney General Brook A. Bennigson filed notice of

25   appearance on behalf of Respondent Warden Ronald Davis. (Doc. No. 8.)

26          On March 27, 2020, the Selection Board recommended that attorneys Soar E. Stetler and

27   Kresta Nora Daly be appointed to represent Petitioner.

28          The Court will adopt the recommendation of the Selection Board.
                                                     1
 1        Accordingly,

 2        1.    Saor E. Stetler, Esq. and Kresta Nora Daly, Esq. are appointed as co-counsel to

 3              represent Petitioner for all purposes in this proceeding pursuant to 18 U.S.C. §

 4              3599. See Local Rule 191(c). Counsel are directed to comply with the e-filing

 5              registration requirements of Local Rule 135.

 6        2.    The Clerk of the Court is directed to file under seal the Selection Board’s March

 7              27, 2020 letter to the Court.

 8        3.    The Clerk of the Court is directed to serve copies of this order on Saor E. Stetler,

 9              Law Offices of Saor E. Stetler, P.O. Box 2189, Mill Valley, CA 94941, (Ph.) 415-

10              388-8924, (Email) saorstetler@me.com; Kresta Nora Daly, Barth Daly LLP, 2810

11              Fifth Street, Davis, CA 95618, (Ph.) 916-440-8600, (Email) kdaly@Barth-

12              Daly.com; Ron Davis, Warden of San Quentin State Prison, San Quentin, CA

13              94964; Brook Bennigson, Deputy Attorney General, 1300 I Street, Suite 125, P.O.

14              Box 944255, Sacramento, CA 94244-2550, (Ph.) 916-210-7688, (Email)

15              brook.bennigson@doj.ca.gov; Jennifer Mann, Assistant Federal Defender, 801 I

16              Street, Third Floor, Sacramento, CA 95814, (Ph.) 916-498-6666, (Email)

17              jennifer_mann@fd.org; and Connie Garcia, CJA Administrator, Office of the

18              Federal Defender, 2300 Tulare Street, Suite 330, Fresno, CA 93721, (Ph.) 559-

19              487-5561, (Email) connie_garcia@fd.org.

20   IT IS SO ORDERED.
21
       Dated:   March 30, 2020
22                                                    UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                  2
